                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
                      Plaintiff                 )
                                                )
 vs.                                            )           JUDGMENT IN A CIVIL CASE
                                                )              CASE NO. 2:20-CV-4-M
 CONWAY SEVERN RESCUE SQUAD,                    )
 INC.,                                          )
                                                )
                      Defendant.                )

Decision by Court.

IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff’s motion for default judgment
[DE-8] is GRANTED IN PART. The Clerk SHALL enter default judgment against Defendant
Conway Severn Rescue Squad, Inc. Plaintiff shall have and recover from Defendant the principal
amount of $5,411.55 and interest of $12.61 for a total of $5,424.16 plus all accrued interest since
October 16, 2019, until date of entry of judgment at the rate of 4.25% per annum;
ADDITIONALLY, Plaintiff shall have and recover from Defendant the principal amount of
$529,215.58 and interest of $67,156.01 for a total of $596,371.59 plus all accrued interest since
October 16, 2019, until date of entry of judgment at the rate of 3.50% per annum, for a total
judgment of $601,795.75, plus accrued interest and costs allowed under 28 U.S.C. § 2412(a)(2).
Interest thereon after date of entry of this judgment shall be at the legal rate, in accordance with
28 U.S.C. § 1961.

It is further ordered that Plaintiff’s deed of trust and promissory notes be foreclosed and that all
right, title, and interest of Conway Severn Rescue Squad, Inc., or any persons holding by, through,
or under them, including any equity or redemption or rights of power, and rights of any junior
lienholders, be forever barred in and to the aforesaid real and personal property. Foreclosure should
occur in accordance with the terms of the deed of trust [DE-1-7 (Exhibit D)].

This Judgment filed and entered on May 12, 2020, and copies to:
Asia J. Prince (via CM/ECF electronic notification)


 May 12, 2020                                             Peter A. Moore, Jr.
                                                          Clerk of Court



                                                    By:
                                                          Deputy Clerk




           Case 2:20-cv-00004-M Document 10 Filed 05/12/20 Page 1 of 1
